       Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 1 of 33            FILED
                                                                       2021 Mar-31 PM 04:23
                                                                       U.S. DISTRICT COURT
                                                                           N.D. OF ALABAMA


             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION


STATE OF WEST VIRGINIA, by and
through Patrick Morrisey, Attorney General of
the State of West Virginia; STATE OF
ALABAMA, by and through Steve Marshall,
Attorney General of the State of Alabama;
STATE OF ARKANSAS, by and through
Leslie Rutledge, Attorney General of the State
of Arkansas; STATE OF ALASKA, by and           Case No. _______
through Treg R. Taylor, Attorney General of
the State of Alaska; STATE OF FLORIDA, by COMPLAINT FOR DECLARATORY
and through Ashley Moody, Attorney General     AND INJUNCTIVE RELIEF
for the State of Florida; STATE OF IOWA;
STATE OF KANSAS, by and through Derek
Schmidt, Attorney General for the State of
Kansas; STATE OF MONTANA, by and
through Austin Knudsen, Attorney General of
the State of Montana; STATE OF NEW
HAMPSHIRE; STATE OF OKLAHOMA, by
and through Mike Hunter, Attorney General of
the State of Oklahoma; STATE OF SOUTH
CAROLINA, by and through Alan Wilson,
Attorney General of the State of South
Carolina; STATE OF SOUTH DAKOTA, by
and through Jason R. Ravnsborg, Attorney
General of the State of South Dakota; and
STATE OF UTAH, by and through Sean
Reyes, Attorney General of the State of Utah,

       Plaintiffs,
v.
UNITED STATES DEPARTMENT OF THE
TREASURY;

JANET YELLEN, in her official capacity as
the Secretary of the United States Department
of the Treasury; and

RICHARD K. DELMAR, in his official
capacity as acting inspector general of the
Department of the Treasury,

       Defendants.
          Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 2 of 33




      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

      Plaintiffs, STATE OF WEST VIRGINIA, by and through Patrick Morrisey,

Attorney General of the State of West Virginia; STATE OF ALABAMA, by and

through Steve Marshall, Attorney General of the State of Alabama; STATE OF

ARKANSAS, by and through Leslie Rutledge, Attorney General of the State of

Arkansas; STATE OF ALASKA, by and through Treg R. Taylor, Attorney General of

the State of Alaska; STATE OF FLORIDA, by and through Ashley Moody, Attorney

General of the State of Florida; STATE OF IOWA; STATE OF KANSAS, by and

through Derek Schmidt, Attorney General of the State of Kansas; STATE OF

MONTANA, by and through Austin Knudsen, Attorney General of the State of

Montana; STATE OF NEW HAMPSHIRE; STATE OF OKLAHOMA, by and through

Mike Hunter, Attorney General of the State of Oklahoma; STATE OF SOUTH

CAROLINA, by and through Alan Wilson, Attorney General of the State of South

Carolina; STATE OF SOUTH DAKOTA, by and through Jason R. Ravnsborg,

Attorney General of the State of South Dakota; and STATE OF UTAH, by and

through Sean Reyes, Attorney General of the State of Utah, file this action against

Defendants, and state:

                            NATURE OF THE ACTION

      1.      In this action Plaintiff States ask the Court to protect them from one of

the most egregious power grabs by the federal government in the history of the United

States.

      2.      The American Rescue Plan Act of 2021 (“ARPA”), signed by President

Biden on March 11, 2021, includes a short—but incredibly impactful—provision,
                                           2
        Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 3 of 33




which impermissibly seizes taxing authority from the States. This provision, the

Federal Tax Mandate, housed in § 9901 of ARPA, sets up an untenable choice for the

Plaintiff States. American Rescue Plan Act of 2021, Pub. L. No. 117-2, § 9901 (2021)

(adding § 602(c)(2) to the Social Security Act (42 U.S.C. § 801 et seq.)). They must

either relinquish control over a core function of their inherent sovereign powers, or

else, in the midst of a deadly and destructive pandemic, forfeit massive and much-

needed aid that represents approximately 25% of Plaintiff States’ respective annual

general budgets.

      3.     Specifically, the Federal Tax Mandate disables States from decreasing

taxes on their citizens for a period of over three years, while allowing them to increase

taxes on their citizens and residents without restriction. The Federal Tax Mandate

thus usurps the ability of the Plaintiff States’ citizens to reduce their tax burdens and

creates an impermissible chilling effect on their elected officials’ willingness to do the

same—based on a threat that the federal government may claw back some or all of

the States’ share of critical ARPA funding.

      4.     Never before has the federal government attempted such a complete

take-over of state finances.     The Federal Tax Mandate steps well beyond the

constitutional bounds set forth in Article I of the Constitution and the Tenth

Amendment to the Constitution, and offends the dignity of co-sovereign States in

our federal system.

      5.     The Plaintiff States oppose the coercive and unprecedented use of

Congress’ spending power and seek relief from this Court to preserve their

constitutional prerogative to enact tax policy in the best interests of their people.

                                            3
          Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 4 of 33




                             JURISDICTION AND VENUE

       6.     The Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action arises under the Constitution and laws of the United States. The

Court may grant injunctive and other relief under 28 U.S.C. §§ 2201 and 2202.

       7.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(e)(1) because

no real property is involved, the district is situated in Alabama and the State of Alabama

is a Plaintiff, and the Defendants are agencies of the United States or officers thereof

acting in their official capacity.

       8.     The Plaintiff States have standing to challenge the Federal Tax Mandate

and to seek injunctive and declaratory relief. The Federal Tax Mandate injures the

Plaintiff States by unconstitutionally intruding on their sovereign authority, by

interfering with their orderly management of their fiscal affairs, and by requiring them

to forgo their constitutional taxing powers or risk an action to return much-needed

federal funds based on an ambiguous and overbroad spending condition. See Alaska v.

U.S. Dep’t of Transp., 868 F.2d 441, 443 (D.C. Cir. 1989); Texas v. United States, 809

F.3d 134, 155-57 (5th Cir. 2015); see also Massachusetts v. E.P.A., 549 U.S. 497, 517

(2007).

       9.     The Federal Tax Mandate directly harms the Plaintiff States’ sovereign

interests, including their ability to “exercise . . . sovereign power over individuals and

entities within the relevant jurisdiction—[which] involves the power to create and

enforce a legal code, both civil and criminal.” Alfred L. Snapp & Son, Inc. v. Puerto

Rico, ex rel., Barez, 458 U.S. 592, 601 (1982). By diminishing the Plaintiff States’




                                            4
        Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 5 of 33




power to tax their residents as they see fit, the Federal Tax Mandate necessarily and

gravely injures their sovereign interests.

       10.    The Federal Tax Mandate also harms the Plaintiff States’ sovereign

interest in “securing observance of the terms under which [they] participate[] in the

federal system.” Alfred L. Snapp & Son, Inc., 458 U.S. at 607-08. The Federal Tax

Mandate specifically attacks those terms and affects the Plaintiff States’ sovereign

power within the system. They have the power to ensure their “residents are not

excluded from the benefits that are to flow from participation in the federal system”—

in this case, vital pandemic aid. Id. at 608.

       11.    This Court may remedy these harms to the Plaintiff States’ sovereign

interests by granting the relief requested in this lawsuit. For just as the Supreme

Court has “long held that federal courts may in some circumstances grant injunctive

relief against state officers who are violating, or planning to violate, federal law,” that

has also “been true . . . with respect to violations of federal law by federal officials.”

Armstrong v. Exceptional Child Ctr., Inc., 575 U.S. 320, 326-27 (2015) (citations

omitted).

                                       PARTIES

       12.    The State of West Virginia, represented by and through its Attorney

General Patrick Morrisey, is a sovereign State of the United States of America.

Attorney General Morrisey has state constitutional and statutory authority to

represent the State in federal court. W. Va. Const. art. VII, § 1; W. Va. Code § 5-3-2;

see also syl. pt. 4, State ex rel. McGraw v. Burton, 569 S.E.2d 99 (W. Va. 2002).




                                             5
        Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 6 of 33




       13.    The State of Alabama, represented by and through its Attorney General

Steve Marshall, is a sovereign State of the United States of America. Attorney

General Marshall has state constitutional and statutory authority to represent the

State in federal court. Ala. Const. art. V § 137; Ala. Code § 36-15-1(2).

       14.    The State of Arkansas, represented by and through its Attorney General

Leslie Rutledge, is a sovereign State of the United States of America. Attorney

General Rutledge has state constitutional and statutory authority to represent the

State in federal court. Ark. Const. art. 6, § 22; Ark. Code Ann. § 25-16-703.

       15.    The State of Alaska, represented by and through its Attorney General

Treg R. Taylor, is a sovereign State of the United States of America. Attorney

General Taylor has state constitutional and statutory authority to represent the State

in federal court. Alaska Const. art. III, sec. 16; AS 44.23.020.

       16.    The State of Florida, represented by and through its Attorney General

Ashley Moody, is a sovereign State of the United States of America. Attorney General

Moody has state constitutional and statutory authority to represent the State in

federal court. Fla. Const. art. IV, § 4(b); Fla. Stat. § 16.01(5).

       17.    The State of Iowa is a sovereign State of the United States of America.

       18.    The State of Kansas, represented by and through its Attorney General

Derek Schmidt, is a sovereign State of the United States of America. Attorney

General Schmidt has state constitutional and statutory authority to represent the

State in federal court. Kan. Const. art. 1, § 1; Kan. Stat. Ann. § 75-702.

       19.    The State of Montana, represented by and through its Attorney General

Austin Knudsen, is a sovereign State of the United States of America. Attorney

                                             6
        Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 7 of 33




General Knudsen has state constitutional and statutory authority to represent the

State in federal court. Mont. Const. art. VI, § 4(4); Mont. Code. Ann. § 2-15-501(1).

       20.    The State of New Hampshire, represented by its Department of Justice,

is a sovereign State of the United States of America.          The New Hampshire

Department of Justice has statutory authority to represent the State of New

Hampshire in all civil legal matters where the State is a party. N.H. Rev. Stat. Ann.

§ 21-M:2, II(a).

       21.    The State of Oklahoma, represented by and through its Attorney

General Mike Hunter, is a sovereign State of the United States of America. Attorney

General Hunter has state statutory authority to represent the State in federal court.

Okla. Stat. tit. 74, § 18b.

       22.    The State of South Carolina, represented by and through its Attorney

General Alan Wilson, is a sovereign State of the United States of America. Attorney

General Wilson has state constitutional and statutory authority to represent the

State in federal court. S.C. Const. art. VI §7; S.C. Code Ann. § 1-7-40; State ex rel.

Condon v. Hodges, 562 S.E.2d 623 (S.C. 2002).

       23.    The State of South Dakota, represented by and through its Attorney

General Jason Ravnsborg, is a sovereign State of the United States of America.

Attorney General Ravnsborg has state constitutional and statutory authority to

represent the State in federal court. S.D. Const. art IV, §7; SDCL § 1-11-1(4).

       24.    The State of Utah, represented by and through its Attorney General

Sean Reyes, is a sovereign State of the United States of America. Attorney General




                                          7
         Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 8 of 33




Reyes has state statutory authority to represent the State in federal court. Utah

Code Ann. § 67-5-1(2).

        25.     The United States Department of the Treasury (“Treasury”) is an agency

of the United States, and is responsible for the administration and enforcement of

ARPA.

        26.     Janet Yellen is Secretary of the Treasury, and is named as a party in

her official capacity (the “Secretary”). As the Secretary, Yellen is responsible for

reserving funds and making payments, reviewing certifications, and accepting

recoupment payments under ARPA, and she is empowered to issue regulations

necessary to do so.

        27.     Richard K. Delmar is the Acting Inspector General of the Treasury, and

is named in his official capacity. The Inspector General is responsible for monitoring

and oversight of existing coronavirus relief funds to the States, and is generally

responsible for informing the Secretary about programs administered by the

Department and advising on the necessity for corrective action.

                                    BACKGROUND

   I.         The American Rescue Plan Act

        28.     Starting in early 2020, the economy of the United States and the lives

of millions of its citizens were severely impacted by the COVID-19 virus, which

caused a world-wide pandemic.

        29.     As of this week, there have been 30,038,363 cases in the United States.

See CDC, COVID Data Tracker, “Trends in Number of COVID-19 Cases and Deaths

in the US Reported to CDC, by State/Territory,” https://covid.cdc.gov/covid-data-

                                            8
         Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 9 of 33




tracker/#trends_totalandratecasessevendayrate (last updated Mar. 28, 2021). Sadly,

546,144 of those cases resulted in death. See CDC, COVID Data Tracker, “United

States Covid-10 Cases and Deaths by State,” https://covid.cdc.gov/covid-data-

tracker/#cases_casesper100klast7days (last updated Mar. 28, 2021).

        30.    In addition to the staggering human toll, the pandemic caused drastic

economic harm to businesses, individuals, States, and local governments, and

increased the financial needs of the States. See Victoria Udalova, Pandemic Impact

on Mortality and Economy Varies Across Age Groups and Geographies, U.S. CENSUS

BUREAU (Mar. 08, 2021), https://www.census.gov/library/stories/2021/03/initial-

impact-covid-19-on-united-states-economy-more-widespread-than-on-mortality.

html.

        31.    The Plaintiff States and their residents were no exception to this harm

and increased financial needs.

        32.    West Virginia, for example, experienced “staggering losses in jobs and

income.”      Kelly Allen et al., THE IMPACT     OF THE   COVID-19 PANDEMIC   IN   WEST

VIRGINIA       IN    2020    22     (Feb.       17,   2021),   https://wvpolicy.org/wp-

content/uploads/2021/02/WVCBP-COVID-Impact-Report.pdf. The State lost 93,900

jobs and its unemployment jumped from just under 5% to nearly 16% in two months—

February to April 2020. Id. West Virginia began to recover once it received CARES

Act funding but “as time passed since the stimulus payments were distributed . . .

West Virginia’s economy began to slow.” Id. at 23. After briefly gaining jobs, West

Virginia again lost jobs in September and November 2020. Id. Unsurprisingly, West

Virginia households saw an 8.5% loss of income after stimulus payments stopped. Id.

                                            9
       Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 10 of 33




at 24. West Virginia also saw a drastic need to, among other things, improve its

broadband infrastructure in view of the extensive need for remote learning

infrastructure in the K-12 and post-secondary education environments.

      33.    Alabama’s economy similarly struggled.       Alabama’s Gross Domestic

Product “plunged by about 2.7 percent” because of the economic shock of the COVID-

19 pandemic. Samuel Addy et al., ALABAMA ECONOMIC OUTLOOK 7 (Jan. 2021),

https://alabama.box.com/shared/static/hx734e495x8xyk0ncbfmyecc5npkfm9m.pdf.

Employment declined by 3.4 percent. Id. at 8. The Alabama Business Confidence

Index—a metric tracked by the Culverhouse College of Business at the University of

Alabama—declined to its lowest level since 2013. Id. at 10.

      34.    Arkansas was likewise forced to make significant investments in

educational technology to facilitate remote learning in its K-12 schools.

      35.    Kansas’s economy has also suffered. Kansas experienced historic levels

of unemployment early in the pandemic, and by the end of 2020, employment was

still down 4.2% from the previous year. Donna K. Ginther, Update on the Kansas

Economy 18 (Mar. 5, 2021), https://ipsr.ku.edu/covid19/images/GintherTaxCouncil

20210305.pdf. Kansas Gross State Product fell by over 8% in the second quarter of

2020 compared to the previous year and was down by 1.9% in the third quarter. Id.

at 13. The number of small businesses open in Kansas has fallen by 32.4% since

January 2020. Id. at 34.

      36.    The remaining Plaintiff States have all suffered similar negative

economic impacts and challenges.




                                          10
        Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 11 of 33




       37.       In response to this nationwide economic turmoil and other harms, the

States, as well as the federal government, took sweeping steps to try to prevent the

spread of the virus and to assist all harmed parties.

       38.       Part of the federal government’s efforts focused on the historic and

nationwide economic damage; the federal government recognized the need to provide

financial and other assistance to States, localities, and individuals.

       39.       To that end, Congress passed and, on March 11, 2021, President Biden

signed ARPA.

       40.       Congress’ stated purposes for the funds to be disbursed under ARPA are

to relieve certain households, small businesses, non-profits, and “impacted industries

such as tourism, travel, and hospitality”; “to respond to workers performing essential

work during the COVID-19 public health emergency by providing premium pay to

eligible workers”; to make up for the reduction in state government revenue; and “to

make necessary investments in water, sewer, or broadband infrastructure.” ARPA

§ 9901 (enacting 42 U.S.C. § 602(c)(1)(A-D)).

       41.       ARPA allocates approximately $1.9 trillion for these purposes.

       42.       From this total, ARPA distributes roughly $350 billion directly to States

and localities, based on population and unemployment rates.

       43.       Unlike the federal government, States have no power to raise this level

of money this quickly, either by taxing or borrowing.

       44.       Section 9901 of ARPA adds 42 U.S.C. § 802 to Title VI of the Social

Security Act (“SSA”) to provide these funds by designating the amounts and the uses

of the relief.

                                             11
       Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 12 of 33




      45.    West Virginia anticipates that it will receive roughly $2.06 billion total

from the federal government under ARPA.          Approximately $1.25 billion will go

directly to the State. The remainder, or approximately $800 million, will go to local

governments and state capital projects.1

      46.    West Virginia’s annual revenue budget for fiscal year 2020-2021 is about

$4.57 billion, not including any CARES Act funds or ARPA funds. W. Va. State

Budget Office, FY 2021 GENERAL REVENUE FUND ESTIMATES BY MONTH (July 1, 2020),

https://budget.wv.gov/reportsandcharts/revenueestimates/Documents/FY%202021%

20monthly%20General%20Revenue%20Estimates.pdf.

      47.    Relief under ARPA thus represents over 25% of West Virginia’s annual

general revenue budget.

      48.    Alabama anticipates that it will receive over $4 billion total from the

federal government under ARPA. Approximately $2.12 billion will go directly to the

State, approximately $1.73 billion will go to local governments, and approximately

$192 million will be provided to the State for capital projects.

      49.    Alabama’s annual revenue budget for fiscal year 2020, including its

General Fund and Education Trust Fund budgets, was about $9.7 billion. Alabama

anticipates that its annual revenue budget for fiscal year 2021, including its General

Fund and Education Trust Fund budgets, will also be about $9.7 billion. See Alabama

Department      of   Finance,     Executive     Budget     Office,   State    Receipts,

https://budget.alabama.gov/state-receipts/ (last visited Mar. 25, 2021).


1 Projected ARPA funds for each State taken from House Committee on Oversight
and Reform, American Rescue Plan, https://oversight.house.gov/budget-reconciliation
(last visited Mar. 26, 2021).
                                       12
       Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 13 of 33




      50.    Relief under ARPA flowing directly to the State thus represents over

21% of Alabama’s general revenue budget.

      51.    Arkansas anticipates that it will receive approximately $2.81 billion

total from the federal government under ARPA. Approximately $1.65 billion will go

directly to the State. The remaining $1.156 billion will go to local governments.

      52.    Arkansas’s net available revenues for the 2021-2022 fiscal year are

expected to reach $5.69 billion, a 1.1% decrease from fiscal year 2020-2021.

      53.    Relief under ARPA thus represents well over 25% of Arkansas’s

projected available revenue.

      54.    Kansas anticipates that it will receive approximately $2.72 billion total

from the federal government under ARPA.         Approximately $1.59 billion will go

directly to the State, approximately $1 billion will go to local governments, and

approximately $143 million will be provided to the State for capital projects.

      55.    Kansas’s revenue for the 2021 fiscal year is estimated to be

approximately $7.7 billion.

      56.    Relief under ARPA thus represents over 20% of Kansas’s projected

available revenue.

      57.    The other Plaintiff States anticipate receiving similar amounts,

constituting similar percentages of their respective annual revenue budgets.

II.   The Federal Tax Mandate

      58.    While the historic national economic emergency the COVID-19

pandemic created merits a strong response, it cannot erase the constitutional bounds

on federal power that limit Congress’ hand.

                                          13
        Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 14 of 33




       59.     At least one provision of ARPA exceeds those limits. In particular,

Section 602(c)(2)(A)—the “Federal Tax Mandate”—co-opts States’ power to tax and to

control their own budgets. It prohibits any changes in any laws, regulations, or

interpretations that could reduce net state revenue from any taxes. The Federal Tax

Mandate does, however, allow States to increase taxes.

       60.     The period covered by the Federal Tax Mandate’s prohibition runs from

March 3, 2021, to the last day of the last fiscal year in which the State receives funds

under ARPA. This could be as long as through December 31, 2024, the date through

which the funds are available, or longer if Treasury is seeking recovery of funds. See

ARPA § 9901; enacting 42 U.S.C. § 602(a), (g)(1).

       61.     Specifically, ARPA’s Federal Tax Mandate states as follows:

       (2) FURTHER RESTRICTION ON USE OF FUNDS.—

       (A) IN GENERAL.—A State or territory shall not use the funds provided
       under this section or transferred pursuant to section 603(c)(4) to either
       directly or indirectly offset a reduction in the net tax revenue of such
       State or territory resulting from a change in law, regulation, or
       administrative interpretation during the covered period that reduces
       any tax (by providing for a reduction in a rate, a rebate, a deduction, a
       credit, or otherwise) or delays the imposition of any tax or tax increase.

       (B) PENSION FUNDS.—No State or territory may use funds made
       available under this section for deposit into any pension fund.

ARPA § 9901 (enacting 42 U.S.C. § 602(c)(2) (emphasis added)).

       62.     ARPA does not define the ambiguous and amorphous term “directly or

indirectly.”

       63.     Instead, interpretation of that term is open to speculation, post-

distribution of funds rulemaking, recoupment demands by the Inspector General, or

other enforcement actions.
                                          14
        Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 15 of 33




       64.   Nevertheless, ARPA requires the State to provide an initial certification,

signed by a state official, to the Secretary. This certification assures the Secretary

that the funds will be used consistent with the requirements in ARPA and that the

State is not violating the Federal Tax Mandate.

       65.   ARPA also requires the States to periodically report all changes to their

tax revenues. This reporting process allows Treasury to monitor the States’ tax

revenues and related actions pursuant to their taxing powers. ARPA also expressly

provides for recoupment of funds from any State, territory, or Tribal government that

has failed to comply with the permitted usage of funds or violates the statute’s

prohibitions on usage—including in the Federal Tax Mandate.

       66.   Because the Federal Tax Mandate is open to interpretation by post-

distribution rulemaking or other administrative or executive action, States have no

ex ante assurance of what they must do to comply with the Federal Tax Mandate.

       67.   A State may not know until months or even years after funds are

received and spent that the federal government deems the State to have violated the

Federal Tax Mandate, or an executive interpretation of it.

       68.   Furthermore, the state official signing the initial certification could be

penalized, or even held criminally liable, for an incorrect certification or reporting

under the False Claims Act. See 18 U.S.C. § 287; see also 31 U.S.C. §§ 3729-3733.

III.   The Federal Tax Mandate’s Sweeping And Uncertain Scope

       69.   The power to tax and spend is a sovereign function of the States that

predates the formation of the United States. See, e.g., Lane County v. Oregon, 74 U.S.

71, 76 (1868) (“[T]o the existence of the States, themselves necessary to the existence

                                          15
        Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 16 of 33




of the United States, the power of taxation is indispensable.”). The States have

always retained their sovereign right to determine their own taxation and fiscal

policies, which represents an important structural check on the federal government.

      70.    The States’ taxing authority is also a critical element of the budgeting

authority for the Plaintiff States’ legislatures.

      71.    The Federal Tax Mandate’s prohibition on using funds to offset a

reduction in net tax revenue from any change in law or policy during the covered

years is unprecedented.

      72.    Prohibiting both direct and indirect offsets either sweeps in an

impermissibly broad range of state tax and other policy decisions, or depends on

limits that are undefined and otherwise nonexistent in ARPA itself. The Federal Tax

Mandate would be unconstitutional even if it did not contain the term “or indirectly”

because forbidding States to exercise their sovereign power to set tax and fiscal policy

is not a permissible condition that the federal government can set on its distribution

of federal funds.       But the term compounds the Federal Tax Mandate’s

unconstitutionality, for the Federal Tax Mandate is either impermissibly overbroad,

impermissibly vague, or both.

      73.    Because “[m]oney is fungible,” Holder v. Humanitarian Law Project, 561

U.S. 1, 37 (2010), any ARPA funds the Plaintiff States receive could be viewed as

indirectly offsetting any reduction in tax revenue from an otherwise separate change

in state tax policy. This concern makes it impossible for the Plaintiff States to

accurately determine in advance what they may and may not do with their taxing

and budgeting authority without fearing loss of needed ARPA relief funds.

                                           16
        Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 17 of 33




      74.    Combined with ARPA’s claw-back and other enforcement provisions, the

broad and ambiguous scope of the Federal Tax Mandate has the likely and foreseeable

effect of chilling almost any legislative action by the States that affect tax revenue.

      75.    Further, because the Federal Tax Mandate is so broad, it extends

beyond Congress’ goal to ensure that federal aid is limited to COVID-19-related

purposes. It potentially affects all state legislative or executive actions that reduce

net tax revenues, whether intended or unintended, and no matter how attenuated

from COVID-19-related purposes. The breadth of this power grab means it is not

germane to any discrete and permissible federal objective, an additional reason why

it is unconstitutional.

      76.    For example, the West Virginia Legislature is considering a bill to

extend the Neighborhood Investment Tax Credit (a charitable program) and increase

the annual tax credit cap from $3 million to $5 million. These changes are projected

to reduce West Virginia tax revenue by roughly $2 million per year in future years.

It is unclear from the terms of the statute whether this freestanding legislation would

violate the Federal Tax Mandate. Another bill in West Virginia would expand a

limited aircraft repair and maintenance sales tax exemption to all such activities.

This change will result in a small reduction in sales tax collections. It is similarly

unclear whether this change would run afoul of the Federal Tax Mandate.

      77.    Similarly, the Alabama Legislature is considering several bills that

would likely affect tax revenue in a way that could subject Alabama to penalty under

the Federal Tax Mandate. For example, one bill would allow tax exemptions for

organizations that provide care for the sick and terminally ill. Another exempts an

                                           17
       Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 18 of 33




organization that offers services for children who are victims of sexual or physical

abuse. Another would exempt from taxation a non-profit organization that furnishes

new homes for victims of natural disasters. And another would provide tax credits

for hospitals and universities engaged in research and development beneficial to

society. It is not clear whether these changes would run afoul of the Federal Tax

Mandate.

      78.    The Arkansas General Assembly is also currently considering a number

of tax and revenue bills that could be affected by the Federal Tax Mandate. For

example, one bill would significantly lower income tax for low-income Arkansans.

This change is projected to reduce Arkansas tax revenue by approximately $86

million per year for the next two fiscal years. It is unclear whether the Federal Tax

Mandate would prohibit this change. Another bill would exempt school fundraising

and parent-teacher organization purchases from sales tax. Though this change would

reduce revenue by only $125,000 per year, it is also unclear whether it would run

afoul of the Federal Tax Mandate.

      79.    The Iowa General Assembly enacted significant tax reductions in 2018

that are contingent on satisfaction of certain triggers based on the level and growth

of net general fund revenues. See 2018 Iowa Acts ch. 1161 § 99-134. If those triggers

are satisfied, the State of Iowa would be required to adopt changes to tax regulations

that could take effect during the period covered by ARPA.          The Iowa General

Assembly is also considering a number of other bills that could reduce tax revenue.

For example, the Iowa Senate unanimously passed a bill eliminating the state

inheritance tax and removing the triggers for further tax cuts so that the reduction

                                         18
       Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 19 of 33




would go into effect automatically in 2023. And the Iowa House of Representatives

nearly unanimously passed a bill establishing child care tax credits. Given the

ambiguous and broad nature of the Federal Tax Mandate, it is unclear whether any

of these bills or previous enactments would subject Iowa to penalty under that

statute.

      80.    The Kansas Legislature is considering decoupling part of its income tax

code from the federal tax code to end a state-level income tax increase caused by pass-

through changes from prior federal tax law revisions. The Kansas Legislature is also

considering giving property or income tax deferrals or credits to small businesses

impacted by closure orders during the COVID-19 pandemic.

      81.    The New Hampshire Legislature is currently considering a number of

bills sponsored by legislators of both parties that could be affected by the Federal Tax

Mandate as well. For example, New Hampshire Governor Christopher T. Sununu’s

proposed budget would reduce the State’s Business Enterprise Tax from 0.6% to

0.55%, phase out the State’s Interest and Dividends Tax over five years, and increase

the minimum gross business receipts required for filing a Business Enterprise Tax

return from $100,000 to $250,000. In addition, a bipartisan coalition of legislators is

sponsoring, and the New Hampshire State Senate has passed on a 24-0 bipartisan

vote, a bill that would increase the minimum gross business income required for filing

a Business Profits Tax Return from $50,000 to $75,000. All of these proposals would

reduce state tax revenues.

      82.    The Oklahoma Legislature is also currently considering a number of tax

and revenue bills that could be affected by the Federal Tax Mandate. For example,

                                          19
       Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 20 of 33




one bill would make the state’s Earned Income Tax Credit fully refundable. This

change is projected to reduce Oklahoma tax revenue by approximately $25 million

per year. The bill would also provide a broader income tax credit to all filers, with

the bill as a whole having a fiscal impact of around $180 million in decreased tax

revenue a year. It is unclear whether the Federal Tax Mandate would prohibit these

changes. Another bill would provide a deduction that phases out the State’s corporate

income tax, which in FY 2023 would have otherwise provided $100 million in state

revenue. It is also unclear whether this bill would run afoul of the Federal Tax

Mandate.

      83.    The remaining Plaintiff States are or are considering pursuing other tax

cut policies—or else wish to preserve their ability to do so.

      84.    The foregoing bills are examples of routine legislative action, with no

connection to the States’ receipt of COVID-19 relief funds.

      85.    Another concern is that it is extremely difficult to know the causes of a

given reduction in tax revenues. Indeed, state revenue projections are nearly always

inaccurate. If there is a shortfall from projected net revenues, Treasury could claim

that it was caused by a change in law, regulation, or practice, even if the State did

not intend for that result.

IV.   Lack Of Concrete Guidance From Treasury

      86.    The problem with all of these examples is that there are no limiting

principles within the text of the Federal Tax Mandate itself to distinguish permissible

from impermissible changes in a State’s net revenue—specifically, it is unclear what




                                           20
        Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 21 of 33




would constitute a “direct” offset and there is no limit to what could be considered an

“indirect” offset.

       87.    This statutory defect limits Treasury’s ability to provide the Plaintiff

States with meaningful assurance or enforceable standards to guide state

legislatures’ decisions or the use of ARPA funds.

       88.    Indeed, on March 16, 2021, 21 state Attorneys General sent a letter to

the Secretary asking for clarification of the ambiguous Federal Tax Mandate by

March 23, 2021.

       89.    On March 23, 2021, Treasury responded as follows:

       Nothing in the Act prevents States from enacting a broad variety of tax
       cuts. That is, the Act does not “deny States the ability to cut taxes in
       any manner whatsoever.” It simply provides that funding received
       under the Act may not be used to offset a reduction in net tax revenue
       resulting from certain changes in state law. If States lower certain taxes
       but do not use funds under the Act to offset those cuts—for example, by
       replacing the lost revenue through other means—the limitation in the
       Act is not implicated.

       90.    There is nothing “simpl[e]” about this prohibition. The Secretary’s

response did not give limits to the ambiguous and vague term “indirectly”—much less

any limit drawn from the text of the statute.

       91.    It remains undefined what it means for a State to “indirectly” offset a

reduction in net tax revenue, particularly in light of the fungible nature of money.

Any ARPA funds the Plaintiff States receive could still be viewed as necessarily

offsetting, whether directly or indirectly, any reduction in net revenue from changes

in state tax policy far afield from the ARPA’s purposes. Treasury’s response in fact

appears to confirm that the intent of the Federal Tax Mandate, and Treasury in

implementing it, is to enforce a revenue-neutral tax policy across the board on every
                                          21
       Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 22 of 33




State in the country. The federal government lacks the authority to impose that

policy on the States.

      92.    Treasury’s response also stated that Treasury would provide guidance

on the specific questions posed by the 21-State letter before States will be required to

submit a certification under Section 602(d)(1). Treasury’s letter did not, however,

give any timeframe for this future guidance, or how the timing of any guidance will

relate to when funds are made available.

      93.    Moreover, any guidance would be only that—guidance. It could not

supersede the statute’s terms.     It is difficult to foresee how any guidance could

eliminate the constitutional infirmities baked into the term “directly or indirectly,”

especially where individual Senators—contrary to the Secretary’s apparent belief—

expressed their understanding of the Federal Tax Mandate’s broad scope.

      94.    Further, Treasury’s response failed to respond to multiple specific tax

modification proposals pending in various States. Regardless, whether Treasury is

unable or unwilling to answer these concerns, the response confirms fears that the

Federal Tax Mandate is so ambiguous and vague that the Plaintiff States cannot have

certainty what is or is not prohibited.

      95.    Treasury’s response further heightens concerns about the breadth of the

Federal Tax Mandate’s prohibition and the threat of enforcement actions under its

amorphous language.

      96.    And Treasury’s promise of future guidance is cold comfort for the many

States that have part-time legislatures. Alabama’s Legislature, for example, is part-

time and is currently in session. It meets in one regular legislative session every year,

                                           22
       Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 23 of 33




which includes no more than 30 legislative days within 105 calendar days. Ala.

Const. art. IV, § 76. This year, the regular legislative session will conclude no later

than May 30, 2021. The Alabama Legislature, and those of many other States, must

complete their work soon with little knowledge regarding how their actions will affect

their States and constituents in light of the Federal Tax Mandate.

V.    The Federal Tax Mandate Impermissibly Subverts State Sovereignty
      And Accountability.

      97.    “State sovereignty is not just an end in itself: Rather, federalism secures

to citizens the liberties that derive from the diffusion of sovereign power.” New York

v. United States, 505 U.S. 144, 181 (1992) (quotation omitted).

      98.    The meaningful and practical significance of state sovereignty includes

protecting the people of the several States from federal overreach and ensuring that

the States can govern and remain responsive to their people.

      99.    State sovereignty also creates political accountability, especially in the

context of taxing and spending.

      100.   The Federal Tax Mandate significantly undermines a key element of

this structure. With the Federal Tax Mandate in place, politicians can deny the will

of the people for lower taxes or tax reform by arguing that the federal government

has created a roadblock that cannot be passed without putting billions of dollars in

needed aid at risk. Thus, they will improperly be “insulated from the electoral

ramifications of their decision.” New York, 505 U.S. at 169.




                                          23
       Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 24 of 33




                              CAUSES OF ACTION

                                   COUNT ONE

       UNCONSTITUTIONAL EXERCISE OF FEDERAL POWER
  AND VIOLATION OF THE TENTH AMENDMENT –VIOLATION OF THE
              CONDITIONAL SPENDING DOCTRINE
              (U.S. Const. art. I § 8, cl. 1. & amend. X)

      101.   Plaintiff States reallege, adopt, and incorporate by reference the

foregoing paragraphs as though fully set forth herein.

      102.   Upon information and belief, ARPA was enacted based on Congress’

spending power under Article I, Section 8, clause 1 of the United States Constitution.

      103.   Federal laws imposing conditions on the use of funds provided to the

States violate Congress’ spending power if they do not meet all of the following

conditions: (1) the federal expenditure must benefit the general welfare; (2) any

condition on the receipt of federal funds must be unambiguous; (3) any condition must

be reasonably related to the purpose of the federal grant; (4) the grant and any

conditions attached to it cannot violate an independent constitutional provision; and

(5) the grant and its conditions cannot amount to coercion as opposed to

encouragement. See South Dakota v. Dole, 483 U.S. 203, 207-08 (1987). The Federal

Tax Mandate flunks at least elements 2, 3, and 5 of this test.

      104.   The Plaintiff States recognize that the federal government has authority

to attach certain spending requirements to funds it appropriates. But the Federal

Tax Mandate’s boundless prohibition on using funds to “directly or indirectly offset a

reduction in the net tax revenue” of States far exceeds constitutional legitimacy.

ARPA conditions the receipt of funds on compliance with the Federal Tax Mandate.

Yet the Federal Tax Mandate is ambiguous and overbroad by prohibiting using
                                         24
       Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 25 of 33




federal funds to offset decreases in state tax revenue both “directly or indirectly.”

ARPA § 9901 (enacting 42 U.S.C. § 602(c)(2)(A)). As the examples above illustrate,

the statute does not provide any clear limiting principle that could make the

“indirect[]” funding condition unambiguous.

      105.   The Secretary admitted this ambiguity when she acknowledged that the

fungibility of money makes defining what counts as a prohibited offset under the

Federal Tax Mandate a “thorny” issue.2

      106.   ARPA’s conditioning the receipt of funds on this expansive prohibition

also causes the funding condition to affect matters not reasonably related to the

purpose of the federal grant.

      107.   ARPA’s ostensible purpose was to provide relief to States, local

governments, businesses, and individuals hard hit by COVID-19.

      108.   Broadly constricting States’ taxing authority—no matter how indirect—

possibly years after the impact of the pandemic has dissipated is not reasonably

related to that purpose. See Dole, 483 U.S. at 208. Prohibiting tax relief does not

provide relief to affected parties.   While a federal prohibition on tax increases,

especially on hard hit businesses and individuals, would also likely be

unconstitutional, it at least would be more germane to the purpose of providing relief

under the “American Rescue Plan” than the means Congress employed here.

      109.   Significantly, ARPA allows cities to use ARPA funds to reduce taxes.

ARPA is expected to provide about $800 million directly to localities within West


2Testimony of Secretary Yellen before the Senate Banking Committee in response to
Sen Mike Crapo (R-Idaho), at 1:11:47-1:12:12, available at https://www.banking.
senate.gov/hearings/03/17/2021/the-quarterly-cares-act-report-to-congress.
                                        25
        Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 26 of 33




Virginia; $1.89 billion to localities within Alabama; $1.57 billion to Arkansas

localities; and similar amounts to localities in the other Plaintiff States. ARPA’s

directives and prohibitions for use of funds is the same for localities as it is for States,

except that the Federal Tax Mandate does not apply to the localities. See ARPA

§ 9901 (enacting 42 U.S.C.§ 603(c)).

       110.   ARPA’s Federal Tax Mandate also exempts Tribal governments from

the prohibition on reducing taxes.

       111.   Congress’ decision to allow cities, localities, and Tribal governments to

use funds without the Federal Tax Mandate’s prohibition further undermines any

connection between COVID-19 relief and Congress’ unprecedented intrusion into

state taxing power.

       112.   The pension provision in Section 602(c)(2)(b) also shows that the Federal

Tax Mandate is mere pretext for controlling certain disfavored exercises of state

taxing and revenue-allocation powers, rather than reflection of an evenhanded

concern that funds be used for specifically enumerated purposes only: ARPA prohibits

“deposit[ing]” funds “into any pension fund,” but does not prohibit backfilling pension

funds indirectly. ARPA § 9901; enacting 42 U.S.C. § 602(c)(2)(b).

       113.   Moreover, Congress itself cuts taxes under ARPA, demonstrating that

cutting taxes is not just a valid but important form of COVID-19 relief. See, e.g.,

ARPA §§ 9621 (expanding earned income tax credit), 9673 (exempting small business

revitalization funds).

       114.   Finally, ARPA’s conditioning the receipt of funds on compliance with the

Federal Tax Mandate amounts to coercion as opposed to encouragement.                   The

                                            26
       Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 27 of 33




unprecedented need for assistance arising from the COVID-19 pandemic combined

with the dramatic financial carrot of ARPA funds (which only the federal government

has means to provide) makes it impractical for the Plaintiff States to refuse funding

to which they are entitled under ARPA.

      115.   For example, the State of West Virginia anticipates receiving $1.25

billion from ARPA, which is approximately 25% of West Virginia’s total anticipated

tax revenues for fiscal year 2021.

      116.   Alabama anticipates receiving $2.09 billion from ARPA, which is

approximately 21% of Alabama’s total anticipated tax revenues for fiscal year 2021.

      117.   Arkansas anticipates that it will receive approximately $2.81 billion

total from the federal government under ARPA, which is approximately 29% of

Arkansas’s anticipated revenue for fiscal year 2021.

      118.   Kansas anticipates receiving $1.59 billion from ARPA, which is

approximately 20.6% of Kansas’s anticipated revenue for fiscal year 2021.

      119.   The other Plaintiff States also anticipate similar amounts with similar

percentages of their total budgets.

      120.   In the context of Medicaid expansion, the Supreme Court held that “[t]he

threatened loss of over 10 percent of a State’s overall budget . . . is economic

dragooning that leaves the States with no real option but to acquiesce.” Nat’l Fed’n

of Indep. Bus. v. Sebelius (“NFIB”), 567 U.S. 519, 582 (2012).       APRA funding

represents in many cases much more than 10% of Plaintiff States’ annual budgets,

thus surpassing the standard NFIB draws for impermissible coercion.




                                         27
       Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 28 of 33




      121.   NFIB also held that the change to the subject program was a “shift in

kind, not merely degree.” Id. at 583. By purporting to restrict the Plaintiff States’

ability to decide whether and how to tax their residents, the Federal Tax Mandate

represents a similar “shift in kind, not merely degree.”

      122.   By imposing unconstitutional and impermissible conditions, ARPA’s

Federal Tax Mandate exceeds Congress’ powers under Article I of the Constitution of

the United States, and cannot be upheld under the Commerce Clause, Const. art. I,

§ 8; the Taxing and Spending Clause; or any other provision of the Constitution.

                                   COUNT TWO

        VIOLATION OF THE ANTI-COMMANDEERING DOCTRINE
                       (U.S. Const. amend. X)

      123.   Plaintiff States reallege, adopt, and incorporate by reference the

foregoing paragraphs as though fully set forth herein.

      124.   The anti-commandeering doctrine generally precludes Congress from

forcing States to implement its laws and policies. See Printz v. United States, 521

U.S. 898, 925 (1997). The Constitution confers on Congress not plenary legislative

power but only certain enumerated powers. Therefore, all other legislative power is

reserved to the States, as the Tenth Amendment confirms.

      125.   Absent from the list of powers the Constitution entrusts to Congress is

the power to issue direct orders to the governments of the States. Indeed, “a law for

abrogating or preventing the collection of a tax laid by the authority of the

State . . . would not be the supreme law of the land, but a usurpation of power not

granted by the Constitution.” The Federalist No. 33 (A. Hamilton).



                                          28
       Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 29 of 33




      126.     The anti-commandeering doctrine serves multiple purposes. It divides

authority between federal and state governments, which reduces the risk of tyranny

and abuse from either front. It supports “political accountability,” because “if a State

imposes regulations only because it has been commanded to do so by Congress,

responsibility is blurred.” Murphy v. Nat’l Collegiate Athletic Ass’n, 138 S. Ct. 1461,

1477 (2018).

      127.     The Federal Tax Mandate implements a mandatory state tax policy

preference of Congress. It allows tax increases but forbids tax reductions on the part

of the States—but not localities or Tribal governments. And it imposes this as a

condition of accepting funds that the States as a practical matter cannot refuse. This

forced “choice” commands States to pursue tax policy regimes in the interests of

Congress, not of their constituents.

      128.     The Federal Tax Mandate violates the Tenth Amendment of the

Constitution of the United States, and runs afoul of the Constitution’s principle of

federalism, by destroying or at least blurring the political accountability necessary to

have an effective dual sovereignty governmental structure and by commandeering

the Plaintiff States’ sovereign power to tax and spend and determine their own fiscal

policies. Lane, 74 U.S. at 76.

                                  COUNT THREE

                           DECLARATORY JUDGMENT
                                (28 U.S.C. § 2201)

      129.     Plaintiff States reallege, adopt, and incorporate by reference the

foregoing paragraphs as though fully set forth herein.



                                          29
        Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 30 of 33




      130.    There is an actual controversy of sufficient immediacy and concreteness

relating to the legal rights and duties of the Plaintiff States and their legal relations

with the Defendants to warrant relief under 28 U.S.C. § 2201.

      131.    The harm to the Plaintiffs as a direct result of ARPA is sufficiently real

and imminent to warrant the issuance of a conclusive declaratory judgment clarifying

the legal duties of the parties.

                               PRAYER FOR RELIEF

      WHEREFORE, the Plaintiff States respectfully request that the Court:

      A.      Declare ARPA’s Federal Tax Mandate to be in violation of Article I of

and the Tenth Amendment to the Constitution of the United States;

      B.      Declare Defendants to have violated the Plaintiff States’ rights as

sovereigns;

      C.      Enjoin Defendants and any other agency or employee acting on behalf

of the United States from enforcing ARPA’s Federal Tax Mandate provision against

the Plaintiff States, their citizens and residents, and any of their agencies or officials

or employees, and to take such actions as are necessary and proper to remedy

violations deriving from any such actual or attempted enforcement;

      D.      Award Plaintiff States their reasonable attorney’s fees and costs; and

      E.      Grant such other relief as the Court may deem just and proper.



Respectfully submitted,




                                           30
       Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 31 of 33




/s/ Edmund G. LaCour Jr.                /s/ Bryan M. Taylor
STEVE MARSHALL                          Bryan M. Taylor
  Alabama Attorney General              Bachus Brom & Taylor LLC
Edmund G. LaCour Jr.                    300 Vestavia Parkway, Suite 3700
  Alabama Solicitor General             Birmingham, AL 35216
James W. Davis                          Tel: (334) 595-9650
A. Reid Harris                          btaylor@bachusbrom.com
  Assistant Attorneys General
Office of the Alabama
Attorney General                        /s/ Nicholas Bronni
501 Washington Ave.                     LESLIE RUTLEDGE
P.O. Box 300152                           Arkansas Attorney General
Montgomery, AL 36130                    Nicholas J. Bronni*
Tel: (334) 353-2196                       Arkansas Solicitor General
edmund.lacour@alabamaAG.gov             Vincent M. Wagner*
jim.davis@AlabamaAG.gov                   Deputy Solicitor General
reid.harris@AlabamaAG.gov               Dylan L. Jacobs*
                                          Assistant Solicitor General
Counsel for State of Alabama            Office of the Arkansas
                                        Attorney General
                                        323 Center Street, Suite 200
/s/ Lindsay S. See                      Little Rock, Arkansas 72201
PATRICK MORRISEY                        Tel: (501) 682-6302
  West Virginia Attorney General        nicholas.bronni@arkansasag.gov
Lindsay S. See*
  West Virginia Solicitor General       Counsel for State of Arkansas
David C. Tryon*
  Special Assistant to the
   Attorney General                     /s/ John M. Ptacin
  (Admitted in Ohio; practicing         TREG R. TAYLOR
   under supervision of West Virginia     Attorney General of Alaska
   attorneys)                           John M. Ptacin*
Jessica A. Lee*                           Chief Assistant Attorney General
  Assistant Solicitor General           Alaska Department of Law
Office of the West Virginia             1031 West Fourth Avenue, Suite 200
Attorney General                        Anchorage, Alaska 99501
1900 Kanawha Blvd. East                 Tel: (907) 269-5100
Building 1, Room E-26                   Facsimile: (907) 276-3697
Charleston, WV 25305                    John.ptacin@alaska.gov
Tel: (304) 558-2021
Lindsay.S.See@wvago.gov                 Counsel for State of Alaska

Counsel for State of West Virginia
       Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 32 of 33




/s/ Jason Hilborn                        /s/ Dwight R. Carswell
ASHLEY MOODY                             DEREK SCHMIDT
  Florida Attorney General                 Kansas Attorney General
John Guard*                              Dwight R. Carswell*
  Chief Deputy Attorney General            Assistant Solicitor General
James H. Percival*                       Office of the Kansas
  Chief Deputy Solicitor General         Attorney General
Jason H. Hilborn*                        120 SW 10th Ave., 3rd Floor
  Assistant Solicitor General            Topeka, Kansas 66612
Office of the Florida                    Tel: (785) 368-8410
Attorney General                         dwight.carswell@ag.ks.gov
Office of the Attorney General
State of Florida                         Counsel for State of Kansas
PL-01 The Capitol
Tallahassee, FL 32399
Tel: (850) 414-3300                      /s/ David M.S. Dewhirst
Jason.Hilborn@myfloridalegal.com         AUSTIN KNUDSEN
                                           Attorney General of Montana
Counsel for State of Florida             David M.S. Dewhirst*
                                           Solicitor General
                                         Office of the Attorney General
/s/ Jeffrey S. Thompson                  215 North Sanders
THOMAS J. MILLER                         P.O. Box 201401
 Attorney General of Iowa                Helena, MT 59620-1401
Jeffrey S. Thompson*                     Tel: (406) 444-4145
  Solicitor General                      David.Dewhirst@mt.gov
1305 East Walnut Street
Des Moines, IA 50319                     Counsel for the State of Montana
Tel: 515-281-5164
jeffrey.thompson@ag.iowa.gov
                                         /s/ Daniel E. Will
Counsel for State of Iowa                Daniel E. Will*
                                           New Hampshire Solicitor General
                                         Office of the New Hampshire
                                         Attorney General
                                         33 Capitol Street
                                         Concord, NH 03301-6397
                                         Tel: (603) 271-1119
                                         Daniel.E.Will@doj.nh.gov

                                         Counsel for the State of
                                         New Hampshire




                                    32
       Case 7:21-cv-00465-GMB Document 1 Filed 03/31/21 Page 33 of 33




/s/ Mithun Mansinghani                   /s/ Melissa A. Holyoak
MIKE HUNTER                              SEAN REYES
  Oklahoma Attorney General               Utah Attorney General
Mithun Mansinghani*                      Melissa A. Holyoak*
  Solicitor General                       Utah Solicitor General
Oklahoma Office Of The                   Office of the Utah Attorney General
Attorney General                         160 E. 300 S., 5th Floor
313 NE Twenty-First St.                  Salt Lake City, UT 84114
Oklahoma City, OK 73105                  Tel: (801) 366-0260
Tel: (405) 521-3921
mithun.mansinghani@oag.ok.gov            Counsel for State of Utah

Counsel for the State of Oklahoma

                                         *Pro Hac Vice Application
/s/ J. Emory Smith, Jr.                  Forthcoming
ALAN WILSON
  South Carolina Attorney General
J. Emory Smith, Jr.*
  Deputy Solicitor General
Office of the South Carolina
Attorney General
Post Office Box 11549
Columbia, SC 29211
Tel: (803) 734-3680
esmith@scag.gov

Counsel for State of South
Carolina


/s/ Jeffery J. Tronvold
JASON RAVNSBORG
  South Dakota Attorney General
Jeffery J. Tronvold*
  Deputy Attorney General
1302 East Highway 14, Suite 1
Pierre, South Dakota 57501-8501
Tel: (605) 773-3215
Jeffery.tronvold@state.sd.us

Counsel for State of South Dakota




                                    33
